1

2

3

4

5

6                          UNITED STATES DISTRICT COURT

7                         EASTERN DISTRICT OF CALIFORNIA

8

9        ZURICH AMERICAN INSURANCE          No.   2:18-cv-02065-JAM-AC
         COMPANY OF ILLINOIS,
10
                     Plaintiff,
11                                          ORDER GRANTING PLAINTIFF’S
             v.                             MOTION FOR SUMMARY JUDGMENT
12
         ACCUIRE, LLC, and DOES 1
13       through 100, inclusive,
14                   Defendants.
15

16           On July 28, 2018, Zurich American Insurance Company of

17   Illinois (“Plaintiff” or “Zurich”) filed suit against Accuire,

18   LLC. (“Defendant” or “Accuire”), alleging breach of contract.

19   Compl., ECF 1.     Two months later, Plaintiff filed a Motion for

20   Summary Judgment.     Mot. Summ. J. (“Mot.”), ECF No. 14.     Defendant

21   failed to timely file an opposition to this motion in accordance

22   with Local Rule 230(c).        Because Plaintiff established that no

23   genuine issues of material fact exist, the Court GRANTS

24   Plaintiff’s Motion for Summary Judgment.1

25

26
27   1 This motion was determined to be suitable for decision without
     oral argument. E.D. Cal. L.R. 230(g). The hearing was
28   scheduled for October 22, 2019.
                                      1
1              I.      FACTUAL ALLEGATIONS AND PROCEDURAL BACKGROUND

2         Plaintiff issued a workers’ compensation insurance policy to

3    Defendant.      Comp. ¶ 7.   The initial premium charged for the

4    policy was an estimate subject to adjustment based on a payroll

5    and renumeration audit to be performed after the conclusion of

6    the policy period.      Compl. ¶ 7.   Once the policy period ended,

7    Plaintiff completed the audit and sent the results to Defendant

8    along with demand for payment of an additional premium totaling

9    $491,614.      Compl. ¶ 9.   Defendant has not paid any portion of the

10   amount owed.     Compl. ¶ 9.

11        Plaintiff filed suit against Defendant alleging that

12   Defendant breached their written insurance contract by failing to

13   pay the additional premium of $491,614 owed after the payroll

14   audit, as required by the terms of the contract.       Mot. at 6.

15   Defendant asserts the following three defenses:

16        1.     Plaintiff’s managing general agent orally promised

17               Defendant’s broker that the rates used in the audit

18               would be the rates that were in effect at an earlier

19               time;

20        2.     Neither Defendant’s insurance broker nor Defendant’s
21               principals read the written insurance contract that

22               included the rates to be charged for the policy prior

23               to accepting the written insurance contract; and

24        3.     Defendant was improperly charged a higher than

25               originally quoted experience modification rating when

26               the additional premium was calculated after the payroll
27               audit.

28   Mot. at 6.
                                           2
1                                 II.   OPINION

2          A.   Legal Standard

3          A Court must grant a party’s motion for summary judgment

4    “if the movant shows that there is no genuine dispute as to any

5    material fact and the movant is entitled to a judgment as a

6    matter of law.”   Fed. R. Civ. Proc. 56(a).   The movant bears the

7    initial burden of “informing the district court of the basis for

8    its motion and identifying [the documents] which is believes

9    demonstrate the absence of a genuine issue of a material fact.”

10   Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).   A fact is

11   material if it “might affect the outcome of the suit under the

12   governing law.”   Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

13   248 (1986).   Once the movant makes this initial showing, the

14   burden rests upon the nonmoving party to “set forth specific

15   facts showing that there is a genuine issue for trial.”     Id.    An

16   issue of fact is genuine if “the evidence is such that a

17   reasonable jury could return a verdict for the nonmoving party.”

18   Id.

19         B.   Analysis

20         As Plaintiff establishes in its Motion for Summary
21   Judgment, Accuire’s defenses are without merit and thus,

22   Plaintiff in entitled to judgment as a matter of law.      With

23   regard to the first defense, the written contract, by its own

24   terms, makes clear that it was a fully integrated agreement.

25   Exh. B to Aff. of Sheryl Totzke, ECF No. 14-4, at 60 (“. . .

26   [T]his policy, including all endorsements forming a part
27   thereof, constitutes the entire contract of insurance”).     And

28   under California law, the unambiguous terms of a fully
                                        3
1    integrated agreement make alleged prior statements or

2    representations regarding different or contradictory terms

3    inadmissible parol evidence.    Masterson v. Sine, 68 Cal.2d

4    222,225 (1968).    Given that the prior representations offered by

5    the Defendant would contradict the terms of the written

6    contract, they are inadmissible parol evidence and cannot serve

7    as a defense.

8         The failure to read the written contract before accepting

9    it is likewise not a defense.     Vernon v. Drexel Burnham & Co.,

10   52 Cal.App.3d 706, 714 (1975) (failure to read the terms of a

11   contract is not a meritorious defense to enforcement of an

12   unread term).     Thus, Accuire’s second defense also fails.

13        Accuire’s final defense is just as futile.     Endorsement 004

14   of the written contract includes the modified experience

15   modification rating.    Exh. B to Aff. of Sheryl Totzke, ECF No.

16   14-4, at 156.     As noted above, the policy, “including all

17   endorsements,” make up the terms of the written contract.      Id.

18   at 60.   Thus, the modified rate was appropriately included in

19   the calculation of the additional premium owed pursuant to the

20   after-policy payroll audit.
21        The undisputed facts establish that Accuire breached a

22   contract it properly entered into with Zurich.    Absent a viable

23   defense to this breach, Zurich is entitled to judgment as a

24   matter of law.

25

26
27

28
                                        4
1                                III. ORDER

2        For the reasons set forth above, the Court GRANTS

3    Plaintiff’s motion for summary judgment.

4        IT IS SO ORDERED.

5    Dated: October 21, 2019

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                     5
